UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7090


JOSEPH P. STEVENS,

                  Petitioner - Appellant,

             v.

DOUG VAUGHN; ATTORNEY GENERAL OF VIRGINIA,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00211-JCC-TCB)


Submitted:    November 20, 2008             Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph P. Stevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph P. Stevens seeks to appeal the district court’s

order     dismissing        his     28     U.S.C.         § 2254    (2000)     petition      as

untimely.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of    appealability.        28    U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial       showing      of    the     denial     of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)       (2000).        A

prisoner       satisfies           this        standard      by     demonstrating          that

reasonable       jurists         would     find      that     any    assessment       of     the

constitutional         claims      by     the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Stevens has

not     made    the    requisite          showing.           Accordingly,      we     deny    a

certificate       of    appealability            and      dismiss    the     appeal.          We

dispense       with     oral       argument       because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED




                                                 2